Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Michael Smith appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Smith’s Federal Tort Claims Act suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. United States, No. 3:08-cv-00427-MR-DCK, 2009 WL 1564145 (W.D.N.C. June 2, 2009). We grant Smith’s motion to supplement the record and deny the remainder of Smith’s pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.